Citation Nr: 0715801	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

Sarcoidosis was initially demonstrated many years after 
service, and it is not shown to be related to the veteran's 
military service, including inservice exposure to herbicides 
and asbestos.  


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred, to include as due to inservice exposure to 
herbicides and asbestos.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sarcoidosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the veteran served in Army from October 1966 to 
September 1968, including service in the Republic of Vietnam.  
His report of separation, Form DD 214, noted his inservice 
specialty as an armor intelligence specialist.  It also noted 
that he was awarded a Combat Infantry Badge, Vietnam Service 
Medal, and Vietnam Campaign Medal.

The veteran's pre-induction examination was performed in May 
1966, and noted essentially normal findings throughout.  A 
medical history report, completed at that time, noted the 
veteran's history of chronic or frequent colds.  A November 
1967 field medical card revealed treatment for a fracture to 
the veteran's right ribs after he was struck in the chest 
with an M-79 round, which did not explode.  His separation 
examination, performed in September 1968, noted that his 
lungs and chest were normal.  

A December 1968 private treatment record revealed that the 
veteran was sick with the flu.  An October 1973 treatment 
report revealed findings of pneumonia and pleurisy.  A 
treatment report, dated in March 1974, noted the veteran's 
complaints of chest pain, which he believed was a recurrence 
of pneumonia.  Subsequent treatment records from the 
veteran's employer, beginning in December 1974, revealed 
treatment for sarcoidosis.

Private hospital treatment records, dated from May 2000 to 
July 2003, revealed a history of sarcoidosis diagnosed by 
lung biopsy in 1974, and reported that the veteran had chest 
pain and dyspnea associated with sarcoidosis.  

A January 2007 treatment letter from S. Sheridan, M.D., noted 
the veteran's history of sarcoidosis.  Dr. Sheridan indicated 
that a December 2006 chest x-ray examination revealed 
asymmetric interstitial markings or fibrotic changes in the 
right lung base, which were unchanged from the previous 
examination.  There was no worsening of acute process.

A VA examination for respiratory diseases was conducted in 
January 2007.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  The report noted the veteran's 
history of unsuccessful treatment for double pneumonia in 
1973, followed by his treatment for and diagnosis of 
sarcoidosis in 1974.  Following a physical examination, 
including pulmonary function testing, the examination report 
concluded with a diagnosis of sarcoidosis.  The VA examiner 
then opined that the veteran's sarcoidosis was not caused by, 
the result of, or aggravated by the veteran's military 
service.  In support of this conclusion, the VA examiner 
noted that asbestos is not a well-documented cause of 
sarcoidosis.

In various lay statements, the veteran reported that he had 
been sick frequently since his separation from the service.  
Specifically, he stated that he had colds, chest pain, short-
windedness, and pneumonia.  The veteran further contends that 
his sarcoidosis is due to his inservice exposure to Agent 
Orange or asbestos.  

The veteran has stated that he was first diagnosed with 
sarcoidosis, far advanced, by lung biopsy in July 1974 by 
Drs. Lewis and VanDuyne, but that those medical records have 
since been lost or destroyed.  In a July 2003 statement, the 
veteran reported that his doctor placed him on sick leave for 
six months following separation from service, and on various 
other occasions due to his lung problems.  He indicated that 
these treatment records were also lost or destroyed.  Private 
treatment records from the veteran's employer reflect a six 
month period of sick leave from July 1974 to January 1975, as 
well as sick leave from October 1973 to December 1973, from 
May 1975 to June 1975, and from January 1978 to February 
1978.

In support of his claim, the RO received a lay statement of 
the veteran's brother.  The statement indicated that when the 
veteran returned from service, he was frequently sick with 
colds, complaining of chest pain, and short-winded.  The 
statement further provided that the veteran did not have 
these problems before entering service.

The Board finds that the medical evidence of record does not 
support service connection for sarcoidosis.  There is a 
diagnosis of a current disability.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Service medical records were 
negative for sarcoidosis.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).  Furthermore, the 
veteran's sarcoidosis did not manifest within one year of 
service discharge.  38 C.F.R. § 3.309.  The first diagnosis 
of sarcoidosis is not until 1974, over five years after his 
discharge from the service.

In addition, the medical evidence of record does not show 
that the veteran's sarcoidosis is related to his active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed inservice disease and current 
disability).  The only competent etiological opinion of 
record is the January 2007 opinion of the VA examiner, who 
concluded that the veteran's sarcoidosis was not caused by, 
or a result of, or aggravated by his military service.

It is now well settled that lay persons without medical 
training, such as the veteran and his brother, are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medial knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

The veteran has also asserted that his sarcoidosis was caused 
by his exposure to Agent Orange during service.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for certain disorders.  However, 
sarcoidosis is not one of the disabilities which warrants 
presumptive service connection based on Agent Orange exposure 
during service.  38 C.F.R. §§ 3.307, 3.309 (2006).

Under these circumstances, the veteran must produce evidence 
demonstrating that his sarcoidosis is in fact attributable to 
his inservice exposure to herbicides.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  A review of the 
veteran's claims folders fails to reveal any such evidence.

The veteran has also asserted that his sarcoidosis was caused 
by asbestos exposure during service.  There is no objective 
evidence that the veteran was exposed to asbestos in service.  
Service medical records are negative for asbestos-related 
disease or any mention of asbestos exposure.  The veteran's 
service personnel records noted that the veteran's military 
duties included service as an armor intelligence specialist.  
There is also no indication that the veteran performed 
activities such as mining, milling, work in shipyards, etc., 
in service that would allow for the Board to find that there 
was asbestos exposure in service.  See VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.21.

Furthermore, the January 2007 VA examination report indicates 
that the veteran does not have an asbestos-related 
disability.  Moreover, the VA examiner, after reviewing the 
veteran's claims file, which included a review of his 
pertinent medical and occupational history, opined that the 
veteran's sarcoidosis was not caused by, or a result of, or 
aggravated by the veteran's military service.  The examiner 
further noted that asbestos is not a well-documented cause of 
sarcoidosis.  No contrary medical opinion is of record.

The only other evidence in the claims file serving to link 
the veteran's sarcoidosis to his alleged asbestos exposure 
while in service are the veteran's own statements.  As 
previously mentioned, while these statements would be 
competent evidence that an injury in service occurred, they 
are not competent to diagnosis the etiology of a current 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, service connection for sarcoidosis, to include 
as secondary to inservice herbicide and/or asbestos exposure, 
is denied.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for sarcoidosis, to include as due to 
Agent Orange and asbestos exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


